—In an action to recover damages for personal injuries, etc., the defendant Lakeland Central School District appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered January 7, 2000, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
There are issues of fact as to whether the coaching staff negligently supervised the football team, and, if so, whether that negligence was a proximate cause of the accident (see, Baker v Briarcliff School Dist., 205 AD2d 652). Krausman, J. P., Goldstein, Luciano and Feuerstein, JJ., concur.